DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claim recites “interfacing portions”.  While the summary in the specification mentions “interfacing portions”, the description of the drawing in the specification use the term “engagement portions”.  Therefore the specification does not provide proper antecedent basis for the claimed subject matter.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
1. In claim 4, examiner recommend adding “the” before “second link” and “third link” in both lines 6 and 8.
2. In claim 9, indentation is required before the paragraphs of “a first moveable link”; “a second link”; and “an adjustment portion”.
3. In claims 1-20, the limitations recites “links” and “moveable links” (for example,  claim 9 says “a first moveable link”, but claim 10 says “the first link”).  It’s recommended that applicant use consistent terms.  
4. In claim 17, examiner recommend adding “the” before “second moveable link” and “third moveable link” in both lines 12-13 and 15.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 9,11-13,17 and 19 each recites “interfacing portion”.  It’s not clear what structural limitation is required for interfacing portion. 
Claim 2 recites “turning the threaded adjustment portion”.  It’s not clear what does the turning function.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the threaded adjustment portion is configured to turn…”  The same issue exists for claim 4.
Claim 2 recites “threading the adjustment portion”.  It’s not clear what does the threading action.  Also the word thread in verb include definition of “passing a thread or yarn”.  Is textile involved in this action?  Also in the same claim, there’s an action “turning the threaded adjustment portion”.  Two actions describe different things being turned (one is threaded adjustment portion, and the other one is the adjustment portion).  Therefore it’s not clear if this step requires only the threaded adjustment portion, or the entire adjustment portion.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the threaded adjustment portion is configured to turn”.  The same issue exists for claim 4.
Claim 4 recites “a second direction”.  It’s not clear if it refers to the same “a second direction” in claim 2.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second direction”.
the threaded adjustment portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the adjustment portion”.
Claim 6 recites the limitation "the second moveable link" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second link”.
Claim 10 recites “threading the adjustment portion” in two places.  It’s not clear what does the threading function.  Also the word thread in verb include definition of “passing a thread or yarn”.  Is textile involved in this action?  Also the preamble of claim 10 says “the adjustment portion”, but the limitation says “threaded adjustment portion that is rotatable”.  The threaded adjustment portion is only part of the adjustment portion.  Therefore it’s not clear as to what is actually rotatable (just the threaded adjustment portion?  Or entire adjustment portion?).    Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the threaded adjustment portion is configured to turn…”  The same issue exists for claim 11.
Claim 11 recites “a second direction”.  It’s not clear if it refers to the same “a second direction” in claim 10.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second direction”.
Claim 12 recites the limitation "the threaded link" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the threaded adjustment portion”.
Claim 18 recites “threading the adjustment portion” in two places.  It’s not clear what does the threading function.  Also the word thread in verb include definition of “passing a thread or yarn”.  Is textile involved in this action?  Also the preamble of claim 18 says “the adjustment portion”, but the limitation says “threaded adjustment portion that is rotatable”.  The threaded adjustment portion is only part of the adjustment portion.  Therefore it’s not clear as to what is actually rotatable (just the threaded adjustment portion?  Or entire adjustment portion?).    Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the threaded adjustment portion is configured to turn…”  
Claim 12 recites the limitation "the threaded link" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the threaded adjustment portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 6-8, 9, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil (US 20200063958).
Regarding claim 1, Patil teaches an adapter, comprising:
a first flange (124, fig 6) “configured to mount to a first device” (this is intended function);
an adjustable mounting portion (143+140+122+116+120, fig 6) “configured to mount to a second device” (this is intended function), comprising:
a first link (145+156, fig 7 plus 143 of fig 6) having a first surface (inner surface of 145) with a first edge (lower edge of inner surface of 145), and a first interfacing portion (156, fig 7);
a second link (146+156, fig 7 plus 143 of fig 6)  having a second surface (inner surface of 146) with a second edge (lower edge of inner surface of 146) and a second interfacing portion (156, fig 7), wherein the first edge and second edge at least partially define an opening of the adapter (lower edges of inner surfaces together form an opening); and
an adjustment portion (120, fig 6) configured to move the first link and the second link towards one another causing a decrease in a size (shown in fig 9A) of the opening of the adapter, and wherein the adjustment portion is configured to move the first link and the second link away from one another causing an increase in the size of the opening of the adapter (shown in fig 9C).
	Regarding claim 6, Patil teaches the adjustment portion is connected to the second link and the first flange (they are all in the same system and connected together).

Regarding claim 8, Patil teaches the adapter further comprises an adapter surface (inner surface of 122, fig 6) , wherein the first link and second link are slideably mounted to the adapter surface.
Regarding claim 9, Patil teaches a rain cap system, comprising:
a rain cap (110, fig 3);
an adapter configured to mount the rain cap to a gas flue (106, fig 3), comprising:
a first flange (124, fig 6) “configured to mount to the rain cap” ([0032] lines 8-9, “a mount 124 which couples to the vent cap 110”);
an adjustable mounting portion (143+140+122+116+120, fig 6) configured to mount to the gas flue (see fig 10A-10C), comprising:
a first movable link (145+156, fig 7 plus 143 of fig 6) having a first surface (inner surface of 145) with a first edge (lower edge of inner surface of 145), and a first interfacing portion (156, fig 7);
a second link (146+156, fig 7 plus 143 of fig 6)  having a second surface (inner surface of 146) with a second edge (lower edge of inner surface of 146) and a second interfacing portion (156, fig 7), wherein the first edge and second edge at least partially define an opening of the adapter (lower edges of inner surfaces together form an opening); and
an adjustment portion (120) configured to move the first link and the second link towards one another causing a decrease in a size (shown in fig 9A) of the opening of the adapter, and wherein the adjustment portion is configured to 
Regarding claim 13, Patil teaches the first interfacing portion and the second interfacing portion are configured to engage with an engagement ridge of the gas flue via movement of the threaded adjustment portion in the first direction ([0049] last 4 lines, “the clips 149 may include an S-shape, or similar shape, and a lip or ridge along the outer pipe diameter may slip toward an upper portion of the clips 149, such that the clips 149 grip the pipe.”  Clip 149 is part of strap 145 or 146 or 147).
Regarding claim 14, Patil teaches the adjustment portion is connected to the second link and the first flange (they are all in the same system and connected together).
Regarding claim 15, Patil teaches the first link is connected to the second link via a slideable interface (see fig 9A-9C.  They slide clockwise or counterclockwise).
Regarding claim 16, Patil teaches the adapter further comprises an adapter surface (inner surface of 122, fig 6) , wherein the first link and second link are slideably mounted to the adapter surface.
Regarding claim 17, Patil teaches an adapter, comprising:
a first flange (124, fig 6) “configured to mount to a first device” (this is intended function);
an adjustable mounting portion (143+140+122+116+120, fig 6) “configured to mount to a second device” (this is intended function), comprising:
	a first link (145+156, fig 7 plus 143 of fig 6) having a first surface (inner surface of 145) with a first edge (lower edge of inner surface of 145), and a first interfacing portion (156, fig 7);

a third link (147+156, fig 7 plus 143 of fig 6) having a third surface (inner surface of 147) with a third edge (lower edge of inner surface of 147), and a third interfacing portion (156, fig 7);
an adjustment portion (120, fig 6) configured to move the first link, the second, and the third link towards one another causing a decrease in a size (shown in fig 9A) of the opening of the adapter, and wherein the adjustment portion is further configured to move the first link, the second link, and the third link away from one another causing an increase in the size of the opening of the adapter (shown in fig 9C).

Allowable Subject Matter
Claims 2-5, 10-12 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762